Internal Market Scoreboard - Consumer protection - SOLVIT (debate)
The first item on the agenda is the very important joint debate on three reports on the internal market and consumer protection:
by Mrs Von Thun und Hohenstein, on behalf of the Committee on the Internal Market and Consumer Protection, on the Internal Market Scoreboard (SEC (2009)/1007 -, and
by Mrs Hedh, on behalf of the Committee on the Internal Market and Consumer Protection, on consumer protection, and
by Mr Buşoi, on behalf of the Committee on the Internal Market and Consumer Protection, on SOLVIT.
I am pleased to be able to present the 19th Internal Market Scoreboard, which was produced in July last year. This document shows that Member States are managing increasingly well with the transposition of EU law. Once again, the objective has been achieved - the objective which the Heads of State or Government set themselves so that the average transposition deficit would not exceed 1%. Nevertheless, the number of directives which have not yet been transposed in one or more Member States, in other words, market fragmentation, is still too high. It is over 100 internal market directives. In addition, as many as 22 directives have not been transposed two years after expiry of the deadline for this. The Member States must do even more for the internal market to become something which benefits all Europeans.
At this moment, as I present this report to you, I have in my hand the next scoreboard, the round-number 20th edition, which shows further progress in transposition of EU legislation. The transposition deficit has fallen to 0.7%, so significantly lower than the target set. This is the best result ever. It can be very clearly seen that the work of the European Commission which has resulted in this publication is having a mobilising effect on the Member States. We can warmly congratulate the Commission on this productive, hard work.
Another piece of good news is that market fragmentation has fallen from 6% to 5%. However, 74 directives still have not been transposed in one or more European Union Member States, and this means that barriers, very harmful barriers, continue to affect citizens and entrepreneurs in the internal market. We must eliminate these barriers together.
To this end, the report of the Committee on the Internal Market and Consumer Protection proposes closer cooperation between all the institutions which are jointly responsible for transposition and stakeholders. We propose holding an annual Single Market Forum, or SIMFO, which would bring together the European institutions, but which would also bring together Member States, members of national parliaments and representatives of business and consumers. A forum of this kind will be an opportunity for the exchange of experience and best practices concerning transposition of EU law, as well as for the preparation of strategies for meeting the challenges which are still ahead of us.
To get rid of those harmful barriers, we are calling on the European Commission to apply an 'internal market test' to all new EU legislation, to ensure that new measures do not undermine the four freedoms of the European Union. It is also extremely important to give the citizens clear information about how the internal market operates, bearing in mind that it was precisely for them that the internal market was established 20 years ago.
To present a fuller picture of the development of the internal market, the Committee on the Internal Market and Consumer Protection is calling for the Internal Market Scoreboard, the SOLVIT Report, the Citizens Signpost Service and the Consumer Markets Scoreboard to be published at the same time.
Finally, I would like to thank everyone who has worked on this report, and to ask fellow Members to vote in favour, because I am sure this will result, in the future, in faster, proper transposition of EU legislation within the framework of the legal order of Member States. Thanks to this, Europeans will encounter fewer barriers in the internal market, and surely this is a matter which is fundamental for the development of our European economy, and also of our European identity.
Mr President, first and foremost, I would like to start by thanking the shadow rapporteurs and others involved for the good cooperation we have enjoyed over the period in which we were working on the Consumer Markets Scoreboard. I am also pleased that once again, we have produced a report that has the support of the overwhelming majority of the Committee on the Internal Market and Consumer Protection.
I have always maintained that we need confident and satisfied consumers in the EU in order for the internal market to operate properly. It was therefore pleasing that in 2007, we got a Commissioner with specific responsibility for consumer issues. Partly as a result of Mrs Kuneva's strong personal commitment and great openness, consumer protection policy and consumer issues have moved forward. The Consumer Markets Scoreboard is also of Mrs Kuneva's doing.
Despite the concern regarding responsibility for consumer issues being shared by two Commissioners, we hope that this work will continue to make progress and bear fruit and that the focus on consumers will not be weakened as a result of the new Commission. This responsibility is, in fact, now even greater, since Article 12 of the Treaty of Lisbon states that consideration is to be given to consumer protection requirements in the drawing up and implementation of the Union's other policies and activities. This is an important step for consumers and something that I do not intend to allow anyone to forget in my continued political work.
I very much welcome the second edition of the Consumer Markets Scoreboard. The scoreboard is one of a number of instruments that we have to improve the internal market and I think the perspective on which the scoreboard is based is of particular interest, since it concerns citizens' expectations and problems and because it improves the internal market specifically for consumers. The scoreboard has analysed the consumer market according to the same indicators as previously - namely price, switching supplier, safety, complaints and customer satisfaction.
Eventually, these will no doubt need to be developed and improved, and new indicators will also need to be included. However, I feel that at present, they provide an adequate basis for establishing priorities and drawing conclusions concerning the further analyses that need to be carried out. It is incredibly important that we are patient and give the scoreboard time to develop. It is still in its infancy.
In the second Consumer Markets Scoreboard, we have seen, among other things, clear indications that consumers have more problems with services than with goods, and that prices increase less often in sectors in which consumers frequently switch supplier. Cross-border e-commerce is also developing more slowly because of border obstacles that leave consumers concerned and lacking in confidence. Moreover, we can see that effective application of the legislation and actual redress mechanisms are of crucial importance for the proper operation of the market.
Data also shows that there are great differences between Member States and that there is room for improvement in respect of redress mechanisms. I therefore call on the Commission to follow up the Green Paper on Consumer Collective Redress.
Effective application and surveillance of the EU's provisions on consumer protection are essential if we are to increase consumer confidence. However, surveillance in the EU is far from uniform and, according to the statistics, there are significant differences between Member States in terms of market surveillance budgets and the number of working inspectors. Both the Commission and the national surveillance authorities must therefore increase their efforts if we are to achieve the aim of bringing about good consumer protection and ensuring that consumers feel sufficiently confident to be able to exploit all the opportunities offered by the internal market.
It is highly important that we strengthen the mechanisms for market surveillance and supervision in order to increase consumer confidence. Consumption will, after all, be a crucial factor in Europe's economic recovery.
I would like to begin by thanking those whom I had the opportunity to work with on the SOLVIT report, the Secretariat of the Committee on the Internal Market and Consumer Protection, all the shadow rapporteurs, and the rest of my fellow Members who have shown their interest in this dossier and have made an important contribution to the end result.
SOLVIT is a network offering informal solutions to problems which can arise due to the inappropriate implementation of internal market legislation. It is a particularly useful innovation for European consumers and companies in the European Union in terms of providing the benefits which European legislation entails. We often have problems implementing European internal market legislation. SOLVIT seems to me to be a viable alternative to the judicial route, with the courts also being so clogged up with all kinds of different cases.
We cannot ignore the fact that SOLVIT is faced with an ever-increasing case load and, from this perspective, it is somehow a victim of its own success. So that SOLVIT can offer high-quality assistance to citizens and companies in the European Union, those SOLVIT centres which do not have the staff they need must receive additional staff.
This additional staff must be supplied in a logical and controlled manner, taking into account the size of the country's population and the previous number of cases the centre has dealt with in the past. This analysis must be carried out with a view to providing additional staff only in those places where there is a genuine need. Providing SOLVIT with additional staff obviously incurs some costs as well. The report invites Member States to use all the resources available to fund additional staff, including alternative methods of financing.
Another focus area in this report is the promotion of the SOLVIT network, which I personally consider to be of paramount importance, and I believe that all of you will concur with me on this. By calling upon the services of SOLVIT, SMEs can save large sums of money which they can invest in other areas capable of generating economic growth and which are more beneficial to their development than the legal assistance which they would need to resolve any problems. As far as individual consumers are concerned, SOLVIT offers them the benefit of avoiding lengthy and costly judicial proceedings.
However, to enjoy the benefits offered by the SOLVIT network, citizens and companies firstly need to be aware of the network's effectiveness. This is why I believe that we should actively involve national authorities, the European Commission, as well as members of this Parliament, in promoting SOLVIT. There are numerous ways of doing this, ranging from the mass media and information campaigns organised by Member States to the creation of a single SOLVIT portal. In addition, the public services which are involved in the implementation of European legislation governing the internal market could appoint someone in charge of SOLVIT's communications, which would again boost the network's efficiency and contribute to its promotion. As MEPs, we can take the initiative ourselves to promote SOLVIT and we can help raise awareness about it among our colleagues at national parliament level.
The exchange of good practice between Member States with regard to promoting SOLVIT and resolving this network's operational problems is another measure which this report strongly encourages. In fact, good ideas can be spread and applied at European level for the benefit of all.
Finally, we cannot ignore the fact that SOLVIT often faces many cases which do not come under its remit or which are especially complex, requiring solutions using alternative methods. Petitions submitted to the European Parliament's Committee on Petitions may offer a solution for those cases which are too complex to be resolved at SOLVIT level. This is why one of the proposals suggested by this report is for the SOLVIT portal to forward such cases to the website of the European Parliament's Committee on Petitions, as well as to the specialist committees in the national parliaments.
These are just a few of the ideas on which the SOLVIT report is based. I believe that these proposals are able to improve the network's operation in terms of offering high-quality assistance to consumers and companies. SOLVIT has enormous potential and we must constantly analyse its performance in order to utilise its potential to the full.
Mr President, ladies and gentlemen, first of all, I think it is very important that we should stand shoulder to shoulder with my colleague, Mr Dalli, to reply to your questions and to tell you about the implementation of these various tools and texts.
In my political life, ladies and gentlemen, I have often considered that the monitoring effect is at least as important as the announcement effect. I therefore think it very important, when one is in a national parliament, or the European Parliament, when one is in the Commission, that one should have instruments to check and to evaluate the concrete, genuine implementation of the texts one is voting for. I also think that in order to act properly, one needs to understand properly, and it is precisely on this point that your rapporteurs have focused with a great deal of skill and vigilance.
I would like to thank Mrs Thun Und Hohenstein and Mr Buşoi most sincerely for those matters which concern me more directly, as well as Mrs Hedh, for the quality of their reports.
What are we talking about? We are talking about the internal market. I said quite late yesterday evening in this Chamber that, at this time of crisis and economic difficulty, we cannot afford not to make use of all potentialities. If the internal market, the large European market, functioned normally, as it will have to function, we would be able to achieve by ourselves, between ourselves, between 0.5 and 1.5% of additional growth.
At the moment, we cannot afford to lose this opportunity. The internal market must therefore function fully in all its aspects and this is, of course, the task that President Barroso has entrusted me with, under your control. This is why I attach importance to this scoreboard and to this SOLVIT instrument, and to their proper functioning. I think that Mr Dalli will say exactly the same regarding the important issue of consumers.
Mrs Thun Und Hohenstein has just spoken about the good news and the not so good news concerning this scoreboard. We are talking here about 1 521 directives or texts that enable the internal market to function, and that is a lot. There is currently a transposition deficit which, precisely as you said, is at its lowest ever level. This is good news, and we must thank all those who, in the Member States, and sometimes in the regions, are responsible for implementing this directive. I would also like to include in these thanks my colleagues in the Directorate-General for the Internal Market.
There is also one piece of news that is not so good, and that is that the quality of transposition, the quality of implementation, is unsatisfactory. We must therefore all work together, with the European Parliament, with the national parliaments, with the officials in each Member State. This is the purpose, as I told you when I was heard by Parliament, of the visits I am going to make as of now - I have already begun - to each of the 27 capitals to meet in person, under the authority of the competent ministers, the officials responsible for implementing the internal market directives, and for working out the items on this scoreboard and getting SOLVIT up and running, as Mr Buşoi has clearly said.
This is also why I told Mrs Thun Und Hohenstein that I agree with this idea of a forum; it is a very good idea. We need to bring people together, and we shall do so together, here in Parliament, with the Commission, the national parliaments and all those responsible in each Member State for sharing, evaluating and exchanging good practices. I fundamentally believe in the benefit of pooling those in charge: agreement rather than constraint, agreement first, mutual trust and shared labour.
As far as SOLVIT is concerned, Mr Buşoi has pointed out the importance of this tool, which is beginning to work well. We currently have 1 500 cases that have been dealt with by cooperation, by resolution, by mediation, essentially on behalf of citizens, but also on behalf of a large number of businesses. As Mr Buşoi quite rightly pointed out, this enables savings in terms of money and time and in this way, citizens, consumers and businesses are returned to their place at the heart of the single market rather than having to enter into excessively cumbersome procedures so that a solution to their problems can be found, included and provided in the implementation of this or that internal marketrelated provision that concerns them.
It is, to some extent, this same spirit that drives the action plan for the Single Market Assistance Services, the SMAS plan, the aim of which is to provide better information and a better service to citizens and businesses. Progress has been made here as well. This plan has enabled different services and common online forms between SOLVIT and the Citizens Signpost Service to be brought together.
As that has been suggested by your rapporteurs, I think that, under the control of Mr Dalli, we could make an effort, that we must make an effort to present all these documents, all these results, all these communications at the same time, in order to bring together and better coordinate these different tools that describe the implementation of the internal marketrelated texts or directives.
In any event, I am in favour of this improved coordination and confirm my personal undertaking to make good use of these various tools for evaluating and monitoring the 1 500 directives associated with the functioning of the internal market.
Member of the Commission. - Mr President, I will be commenting on the report about these two very key European policies - the Consumer Markets Scoreboard and the Consumer Enforcement Package - that has been presented by Ms Hedh. I would like to thank Ms Hedh for her excellent work as a rapporteur.
Consumer policy lies at the heart of the economic and social challenges that we face today. It is all about people. Informed and empowered consumers drive innovation and competitiveness but, perhaps most importantly, making the internal market work for consumers is our trump card in reconnecting with citizens. The central role given to consumer policy is reflected in a number of portfolios. Indeed, the College will be working together closely on ensuring that the rules adopted translate into practical benefit for consumers. I am here today with my friend Michel Barnier, just as an indication that this is the close way in which we will be working together. This will be our working practice.
The consumer dimension is to be developed in all portfolios and benchmarks will be adopted across the Commission to measure progress or the lack of it. The Consumer Scoreboard serves as an alarm system, telling us even when the internal market is letting consumers down. The scoreboard also serves to monitor progress in integrating the retail side of the internal market for consumers, SMEs and other retailers. It also helps to show whether Member States are doing enough to enforce new consumer law and to inform, educate and empower consumers.
Turning to enforcement, I am pleased to see that Parliament shares the Commission's view about the importance of giving people in practice the rights they have on paper. We have a long way to go in this regard. The communication of July 2009 aimed at identifying ways of making enforcement more effective, efficient and consistent throughout the European Union. It now needs to be translated into concrete action. One priority will be to step up efforts to increase the efficiency and effectiveness of our cross-border networks, which must send strong messages to traders that there is no safe haven in the EU where they can hide from pursuit. The same applies to cooperation with authorities in third countries. To achieve this, national enforcers need sufficient staff and resources. In tough economic times, all public services are under pressure, but cutting back on enforcement of consumer rights can only be false economy. Free, open, well-policed markets encourage competition on quality and price and drive competitiveness. This benefits not only consumers but also the EU economy as a whole. Both the Commission and Parliament should work together to ensure that this message rings out loud and clear across Member States.
We also intend to continue the good work in establishing Europe-wide coordinated enforcement - so-called sweeps. However, these sweeps have shown that sometimes, combining national efforts is not enough. European solutions are needed. I will therefore happily take up your invitation to explore the legal basis in the treaty with a view to strengthening consumer protection, in particular, enhancing the Commission's capabilities, but this will be done and we will go down this road if we are first convinced that it will add value to work at national level.
Turning to redress, I agree that alternative dispute resolution mechanisms can offer cheap, simple and quick redress for consumers, while maintaining the reputations of businesses. One element of this strategy relates to the handling of collective claims. Here I intend to make sure, together with Vice-Presidents Almunia and Reding, that the Commission moves forward in a coordinated manner.
Finally, I count on your support to ensure that sufficient funding is made available post 2013, when the current consumer programme expires, to support the ambitious consumer policy, not least the continued delivery of an enhanced scoreboard. Together, I am confident we can meet the complex challenges of today and tomorrow and work in partnership to ensure the internal market delivers its full potential to all our citizens.
On behalf of the Committee on Petitions, I have drawn up an opinion on the SOLVIT network, which I fully support, since it is a means which helps citizens who encounter difficulties. However, I would like to make an important point on which I will elaborate: the need for full cooperation between all the stakeholders who are contacted by the citizen. What options are available to the citizen who encounters a difficulty? He may either file a petition in front of the European Parliament, which is endowed with such power under Article 194 of the treaty, he may present a complaint to the European Commission, or else he may file a complaint with SOLVIT. The citizen may also seek redress by addressing a complaint to the European Ombudsman, but this creates great confusion with the result that the citizen would not know exactly where to seek redress and assistance. Consequently, in my opinion, and on behalf of the Committee on Petitions, I appeal for greater cooperation between all institutions involved so that the citizen will know exactly where he needs to seek redress.
Commissioner, ladies and gentlemen, the Internet service SOLVIT has been in operation for eight years now and has succeeded in resolving 83% of complaints from citizens and enterprises caused by the incorrect application of European law in the Member States, and it has managed to do this within 10 days. In 2008, judicial disputes and damages amounting to EUR 32 million were avoided thanks to informal solutions from SOLVIT.
The problem revealed by our three reports has two levels: first and foremost is the tardiness of a number of Member States in implementing European law into national practice, with a shortfall of 100 directives that have not fully entered into force in connection with the internal market. I know this is a small percentage, but it is an important percentage. Secondly is the very poor use made of SOLVIT as a practical instrument. For example, in the Czech Republic, it is well known among professionals, but only 7% of registered entrepreneurs know anything about the service. The situation in France is far worse. According to the statistics, SOLVIT is looked after by just one individual on work experience.
I am delighted that our committee has also supported the proposals I presented as a shadow rapporteur; for example, the measure to increase the professional administrative staff of the SOLVIT network in Member States. However, it is mainly a matter of promoting the network among entrepreneurs, expatriates, various associations, national parliaments and also this Parliament. I would like to mention the need to link SOLVIT with the unified points of contact and advisory services operated by the Commission and, of course, it is important for the Commission to inform all countries in a timely manner of the issues resolved through the SOLVIT network. The Commission should present these analyses in annual reports and, in this way, we could of course improve the usability of the SOLVIT network.
I am delighted that our committee has backed all three reports to such a broad extent across the political spectrum, and I hope that the plenary will also back them. I would like to thank all the rapporteurs for the work they have carried out.
Mr President, Commissioner Barnier, Commissioner Dalli, ladies and gentlemen, today we are talking about the internal market, consumer protection and the mobility of people within the European Union. These are the key issues when we are discussing these three instruments and they are what I want to address in particular.
Bringing these three topics together provides a very great advantage for us today, because the economy and the rights of consumers and workers are not intrinsically opposed to one another; they need to be brought together. This is something that we need to make progress on for the future. That is why it is good that we are having this joint debate today.
In order to make this a reality, we need, above all, to bring three political principles to the fore. Firstly - and Commissioner Barnier put this very well earlier - protectionism, which is still very much in evidence in the national governments of the Member States, needs to be overcome. That is something we need to do in any case and it is on the agenda.
The second political principle is that we must guarantee a high level of protection of the rights of both consumers and workers. In other words, the internal market does not mean the abolition of rights and it does not mean deregulation. It means ensuring that we preserve our very high level of common rights in these areas. For this reason, there is one paragraph in Mrs von Thun Und Hohenstein's report that we do not agree with. This concerns the so-called Internal Market Scoreboard or internal market test. This is the wrong approach. It gives the impression that the only important thing is how the market is functioning. That is not the case. We need to ask what impact the European Union legislation will have on the rights of workers and on the rights of consumers. We therefore reject this concept, because it is the wrong one.
Thirdly, we need good enforcement of these rights at European level. For this, we need a system of collective redress so that consumers do not stand alone in this internal market, but are also able to really assert their rights.
Mr President, ladies and gentlemen, first of all, allow me say that I am very pleased to see this exchange regarding the internal market and consumer protection entered as a priority debate this morning.
In the context of economic crisis, Mr Barnier, the internal market is an asset that we really must develop. Within this internal market, of course, it is consumption which is perhaps the most important driver that we need to support in the very short term. Not any kind of consumption, however. We need the sort of consumption that prepares for the future, that is in line with the challenges of sustainable development, responsible consumption that is not always seeking to promote discount products that are supposed to enhance the purchasing power of families but which, in fact, are often mediocre in quality and which derive from the almost systematic relocation of their production outside the Union. We know who their main victims are: the consumers with the lowest income, the most vulnerable consumers.
In short, we must re-establish trust between consumers and businesses, especially distribution businesses, to strengthen and promote the development of our EU's internal market. I would like to address a very clear message to the Commission. Yes, Mr Dalli, you will have our support, but we experience that unease born of the risk associated with the distribution of competences between yourselves. We fear that this will lead to the fragmentation of your responsibilities. At the same time, we shall be very much on the alert to see that you are really working together in a coordinated manner. We expect consumers' interests to be genuinely taken into account in all the European Union's policies, in the spirit of the Treaty of Lisbon.
I shall give you an example immediately that links not only Mr Barnier and Mr Dalli, but also Mrs Reding. It is time to follow up the Green Paper on collective redress. We expect you to make progress on this matter. Since you have referred to it, by the way, Mr Dalli, I would like to ask you whether you already have a schedule on this matter. We also expect you to come up with a specific new European form so that this collective redress will avoid the all too familiar abuses of the US system, so that we come up with something that can benefit everyone, that does not pit the interests of one side against the other.
I would like to congratulate our fellow Member, Mrs Hedh, on her very complete report. I would like to pay particular attention to the emphasis she rightly places, in her report, on consumer education, which is essential and which must continue throughout life, since it is not only a matter for young children but also for consumers, given the extent to which products change and marketing forces become more sophisticated.
(The President interrupted the speaker)
In conclusion, I would just like to tell you that the indicators, the scoreboards, are all very well - and this is from a former statistician-economist - but they are no substitute for political will, which is what really must spur us to action.
Mr President, I would like to follow on from what Mr Barnier said at the start about the considerable importance of the internal market in the current crisis. This has been proven very clearly once again. However, the internal market obviously requires citizens to have confidence in it. Only then will it function in the right way. This is still lacking at many levels. In the debates in our own countries, we parliamentarians in particular very often notice that these fears of the internal market are still very much in evidence amongst the general public and that subjects like protectionism are, unfortunately, also well received because these sorts of things are not only propounded by governments, but are also supported by many citizens. It is therefore all the more important for us in Parliament to do our utmost to boost confidence in the internal market. Consumer policy is, of course, a key element in achieving this. Consumer policy providing a high level of consumer protection can increase and safeguard people's confidence in the internal market. We therefore need to work harder in this area.
I welcome the fact that both of the Commissioners are here today. You are, of course, aware that our group, too, was critical of the fact that there is no longer a single commissioner responsible for consumer policy, because the message sent out by Mrs Kuneva was a very positive one. We therefore welcome the fact that you are giving us a very clear signal here that you want to cooperate in this area. We were also concerned that, by dividing the responsibilities between different commissioners, consumer protection would ultimately receive insufficient attention. I hope, however, that this is not just a one-off occurrence, but that you will cooperate on this very closely with us, because we have some very important issues to address; for example, we still have to finish debating the subjects of class actions law and collective redress, and progress needs to be made in this regard. Of course, that will also play a very important part in increasing the confidence of citizens.
We need more instruments that make it clear that citizens are protected in the internal market. SOLVIT is a very important instrument in this regard. We therefore wholeheartedly support Mr Buşoi's report. SOLVIT, which provides an opportunity for out-of-court solutions, creates confidence in the internal market and provides consumers with a better knowledge of the internal market and this is something that is very often lacking on the part of the authorities in the Member States. SOLVIT can provide an important and key addition in this respect. This year, I am rapporteur for the budget and I can assure Mr Dalli that we will be vigilant in budgetary matters and the allocation of resources in the area of consumer policy. We have already approached our Committee on Budgets and emphasised that we, of course, want funds to continue to be provided and that we want the appropriate money to be used. In this regard, you can count on our support.
To summarise once again, I think that, overall, these reports send out a very important and very positive signal. Although we support them, we do have one point of criticism. This relates to the internal market check, which we feel is rather one-sided. If we are going to review the directives, they need to be reviewed from various different viewpoints. Sustainability is very important here, as are social issues. A review, if it is to be carried out, must not focus solely on the single aspect of the internal market. It must be a comprehensive review. The subject of subsidiarity must also be given adequate consideration in this regard. We therefore find the one-sided focus on the internal market check regrettable. In principle, however, we support the approach of the rapporteur, including with regard to the internal market check, and we will vote in favour of the report.
Mr President, the process of building the common market based on the four freedoms - the free movement of people, goods, capital and services - is still an unfinished process, especially if we are thinking of the fourth freedom, the free movement of services, and we still have a very great deal to do. It is an extremely significant process, particularly at a time of sluggishness in the economy and in view of the economic crisis we are facing in Europe. Indeed, it is at a time of economic slowdown that we ought to talk about the merits of the common market, and perhaps then we will see the political will for which Mr Rochefort has appealed.
I would like, for this reason, to congratulate the Bureau of the European Parliament for realising the importance of the matter and deciding to make the debate on these three reports a priority debate for this sitting of Parliament. My thanks and congratulations are also due to Mr Harbour, Chair of the Committee on the Internal Market and Consumer Protection, for the effectiveness of his efforts in this regard. I would also like to congratulate the three rapporteurs for these three reports of such importance. I cannot but notice, however, a certain absurdity. In plenary today, we are discussing Mrs Thun's report - an excellent report, I would like to add - but it is a report about the Internal Market Scoreboard for 2008. However, several days ago, the Commission published the Internal Market Scoreboard for 2009. I think this is another reason why, in future, the Commission should publish all four important reports monitoring the internal market at the same time. After all, the Internal Market Scoreboard, the Consumer Markets Scoreboard, the SOLVIT Report and the Citizens Signpost Service are all, in fact, about the same thing, and we should receive them at the same time.
Finally, I would like to express support for the two main proposals contained in the Thun report. I support in full both the proposal to hold an annual internal market forum, as well as, and more importantly, the proposal of a compulsory test, the 'internal market test', which should accompany all European Commission proposals in future.
Mr President, there is now a pressing view, which is confirmed in the Treaty of Lisbon and by the position taken by the Commission itself, that consumer protection policy needs to focus on safeguarding a healthy market in which consumers can act with safety and confidence.
This reasoning is based on the fact that, if consumers feel comfortable and confident in the market and cross-border trade is encouraged, competitiveness will increase and consumers will have a wider selection of goods and services at more competitive prices.
We do not agree with the position and the view that more efficient and flexible consumer markets are fundamental factors for competitiveness and citizens' prosperity. The economic crisis proves that we need to be guided by the particular conditions in each state and not by the dogmatic application of a single standard, namely that of unadulterated competition. We consider that competitiveness is not intertwined with citizens' prosperity, because it tends to favour companies, given that, to date, price reductions as a whole have demonstrably not benefited consumers.
We need price controls for basic goods, for the benefit of the poorer classes and society as a whole. The only policy that can consolidate and raise the level of consumer protection is one that revolves around man and his prosperity and not around increasing competition.
This being so, we agree with a scoreboard to record and evaluate European consumer satisfaction with the smooth operation of the market but, on the other hand, we should not move away from the essence and the objective, which is none other than to operate a people-oriented internal market which revolves around man's prosperity, not around numbers. We see a consumer scoreboard as a tool for recording the extent of consumer satisfaction within a specific framework and at a particular point in time. However, this evaluation and these records alone cannot bring greater prosperity to citizens purely and simply because, apparently, they will give consumers greater self-confidence and security.
Furthermore, any evaluation needs to be made on the basis of quantifiable social targets. We also note that, as the primary objective of the scoreboard is to record consumer complaints, particular emphasis needs to be given to the measures which need to be taken to prevent profiteering.
Mr President, ladies and gentlemen, today we are discussing three measures relating to the health and protection of consumers, which we have already voted in favour of in committee and which we will vote in favour of in plenary.
We are on the side of the citizens, who are too often harmed by decisions taken by European bodies: I am thinking of the decision taken by the European Court of Human Rights to deny the freedom to display the crucifix; the inability to effectively tackle illegal immigrants; the endless stream of people from third countries who take jobs away from our people; the reticence to give consumers proper information on what they are buying or the place of provenance of foodstuffs.
The Hedh report attaches importance to the point of view of European citizens, who experience the pros and cons of the internal market every day, and emphasises the wisdom of appointing, in 2007, a Commissioner for Consumer Affairs. The report also points out the need to harmonise Member States' surveillance and monitoring structures, as well as those of third countries.
The Thun Und Hohenstein report criticises certain attitudes adopted in the past and calls for responsibility to be shared among Member States and the Commission.
The Buşoi report concerns the SOLVIT network, created by the European Commission to give citizens and businesses free help in asserting their rights within the Union, particularly in cases of dispute. It also criticises certain inefficiencies of the network and advocates improved information for citizens and businesses, who are often unaware that this structure exists. As legislators, our primary concern must be citizens and consumers.
(DE) Mr President, ladies and gentlemen, SOLVIT can and should make a substantial contribution to greater transparency in the enforcement and assertion of personal and civil rights in the internal market. The SOLVIT online problem-solving network is based on a pragmatic approach, which will benefit both citizens and enterprises without huge amounts of red tape.
However, the report from 2009 also shows that almost 40% of questions raised by citizens related to residence conditions in another EU country. This gives rise to the question of whether residence rights are still not being implemented in a transparent way.
(IT) Mr President, ladies and gentlemen, today we will vote on the own-initiative report on consumer protection, a very important instrument for which, among other things, I must thank the rapporteur, Mrs Hedh, and the other rapporteurs for the excellent atmosphere in which we have managed to work together.
There were many points on which we were in total agreement, and others I hope we can work on in the future: specifically, the European consumer scoreboard promoted by the European Commission, a very important instrument that nonetheless, in my view, still does not provide standardised data to enable people to make clear decisions. If we were a company and we decided on the future of the company based on data that was still inaccurate, we could go bankrupt. That is why, in future, I hope that we can work on a database that enables people to make clear decisions.
We must also consider, including in this report, the great burden put upon consumers but, in my view and on behalf of the group, I believe that a better balance is necessary in the future, since European citizens are not just consumers but also workers in companies that operate in the internal market. We must therefore always consider the balance that must exist between those who provide services and provide goods and consumers themselves, since this is our objective.
An informed consumer is a free consumer - so any initiative to provide additional information is welcome - but we said no to school schemes because we must not take the place of the consumer when it comes to exercising their own freedom of choice and we believe that parents should be the first point of reference for young children in terms of what should be their consumer education. Moreover, parents also have control over their children's consumption, especially when they are young.
As for adults, it is true that consumers sometimes have difficulty protecting themselves via the appropriate legal channels, which is why we are in favour of non-judicial redress, but we believe that a greater effort could be made, particularly in times of crisis, to make what already exists work, rather than seeking to increase the number of consumer ombudsmen.
I will finish by mentioning services provided by the public administration. I am sorry that due consideration was not taken of the fact that the public administration, municipalities, bodies, provinces, and even states, are also a point of reference for the consumer. I hope that in future, we can do more, because it must be possible for consumers also to be protected from those malfunctioning services provided by the public administration.
(FR) Mr President, Madam President, I thank Mrs Thun Und Hohenstein for the conscientiousness of her work and the overall quality of her report.
As shadow rapporteur for the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament, I am delighted that the vote in the Committee on the Internal Market and Consumer Protection has made it possible to integrate into the final report a number of ideas that we wanted to see emerge.
The first is the need to adopt a more qualitative approach in respect of the implementation of the Internal Market Scoreboard, enabling the causes of the transposition deficit to be identified. We do not underestimate the usefulness of the statistical data and the pressure that comes from promoting the EU's good and bad students, but in our opinion, the Commission ought to be more ambitious and try to make this scoreboard a tool designed to appreciate the difficulties encountered by the Member States within the context of the transposition process. All the more so since we all know that the transposition deficit may sometimes be due not to ill will by the Member States, but to the mediocre quality of the European legislation to be transposed.
The second aspect I focused on is the need to strengthen dialogue between the Commission and the Member States throughout the transposition period. The more the information exchanges take place upstream, the more it will be possible to prevent the risk of nontransposition or incorrect transposition.
The report does, however, pose a problem on one point: this relates to paragraph 10, which did not initially appear in Mrs Thun Und Hohenstein's draft report. This paragraph proposes the creation of an internal market test for all new proposed legislation. We are strongly opposed to this since such a test seems to us to be pointless at best and dangerous at worst.
Indeed, the review of any barriers to the internal market already takes place during the impact studies carried out by the European Commission with each new legislative proposal. We would not like this internal market test to be used as a pretext for undermining social or environmental advances. We could not agree to it in those circumstances.
(DE) Mr President, Commissioner Barnier, Commissioner Dalli, the fact that we are discussing three own-initiative reports on consumer protection and the internal market today shows that, despite all of our successes in these areas, there is still much that is in need of improvement. Admittedly, the Member States' transposition of the internal market directives has, on average, greatly improved, but seven Member States have failed to meet the target set by the Commission of reducing the transposition deficit for the internal market directives to 1%.
The main problem, however, has more to do with the application of EU law than with its transposition. Thus, in the event of treaty infringements by Member States, it takes, on average, 18 months - in other words, still far too long - for them to comply with the judgment of the European Court of Justice. This can be seen from the current internal market scorecard, and the Group of the Alliance of Liberals and Democrats for Europe finds that unacceptable. This deficit will lead to problems for citizens and, in particular, for small and medium-sized enterprises, which depend on harmonised rules within the internal market, but which meet with unexpected, time-consuming and bureaucratic obstacles when they want to operate across borders.
This is why it is important for SOLVIT to be developed further. SOLVIT is an online problem-solving network in which the Member States work together in a pragmatic way to resolve problems that have arisen as a result of the misapplication of internal market rules by public authorities. All Member States must ultimately provide the financial resources and adequately trained staff for the SOLVIT centres. The ALDE Group calls emphatically for people to be made more aware of SOLVIT in the Member States in order to facilitate the cross-border sale of their products and services. For this purpose, the involvement of the relevant associations in large-scale information campaigns is just as necessary as a uniform, easy-to-understand and easy-to-find Internet portal for receiving all kinds of complaints.
Mr President, as chairman of the Committee on the Internal Market and Consumer Protection, it gives me great pleasure first of all to say how much we all appreciate the fact that Commissioner Barnier and Commissioner Dalli are both here today, as a number of my colleagues have observed, and secondly also to remark that I think this is a remarkable occasion for Parliament.
We have one committee that has put together three own-initiative reports focusing on monitoring and implementation of key legislative instruments and, as you, Commissioner Barnier, have said, part of your success will be judged not just in the number of legislative proposals you bring forward but how well they are working.
I think this is a really significant development that all committees in this Parliament need to engage with. I want particularly to thank all the coordinators on the committee who have worked with me to move forward in the work that we are doing and also to engage national parliaments, to have forums of national parliaments.
I very much hope, as both Commissioners indicated, that we would have a wider internal market forum, but we would like to have your reports brought together so this can become an annual event in Parliament for this really important subject.
I think it is significant - if we look at the EU 2020 proposal - that the completion of the single market is now relegated to a paragraph that says missing links and completing networks. Well I hope all my colleagues agree this is absolutely not acceptable. The EU 2020 initiative is calling on Member States to contribute and we have heard from the rapporteurs (whom I thank greatly for their reports) about the fact that Member States need to contribute to the completing of the single market.
This must be a flagship initiative and not relegated in the way that it is in the EU 2020 initiative, and I hope that both of you will help us to make sure that that happens over the next few weeks.
Mr President, the first note of dissension this morning: these reports wholeheartedly support the implementation of EU laws on consumer protection in Member States and the monitoring of the integration process of markets, which will be reported on in an annual report.
One of the main recommendations is the establishing of a Consumer Markets Scoreboard concerning topics such as complaints, prices, satisfaction, switching and safety, plus a whole host of additional long-term indicators. The Commission intends to carry out in-depth analysis of all so-called problematic sectors identified in the Consumer Markets Scoreboard.
This bureaucratic web of interconnecting enforcements and self-perpetuating regulation will do for the small-business retail trade in Britain what the common fisheries policy has done for the British fishing industry: it will kill it.
Yet again, the small-business entrepreneur is being targeted and disadvantaged by bureaucratic interference and overregulation. However well-intentioned these proposals are - and I am sure they are - yet again, this is an EU solution desperately looking for a problem.
(DE) Mr President, Commissioner, I wholeheartedly endorse the sensible contributions made by my fellow Members - with the exception of the last one - and I would therefore like to come straight to the most important points.
The report by Mrs von Thun is a very successful example of how we, as the European Parliament, can show that we are serious about actually implementing what we have decided on together with the Council, and this implementation is the job of the Member States. We, as Parliament, together with the Commission, must therefore pay greater attention in the next few years to ensuring that this implementation is actually successful.
The second thing that his report shows is that the division that the socialists clearly want, namely that they themselves be responsible for the good deeds, for consumer protection and for the protection of workers, while the Commission should keep the internal market under control, will not work.
Therefore, our request, which the report takes up with the internal market test, is that we bring together all of the essential elements that we value in the internal market, and that consumers like and enterprises need, and undertake a clear evaluation.
We do not want to bulldoze workers' rights, but we do want these workers to also be able to buy the products that they value. We do not want to cause problems for social structures in the Member States, but we do want these social structures to adapt to the future. This requires a balance, which Parliament needs to find in cooperation with the Commission. It must not be the case that the Commission is responsible for the problems while Parliament promises the good deeds.
Secondly, the report by Mrs Hedh, which, like all reports that we debate here, has been added to superbly by the shadow rapporteurs, shows that we need to attach just as much importance to consumer confidence as to the confidence of entrepreneurs. That will be a task for the future, for which a solution can only be found by putting the long-term focus on the goal of the internal market, putting an end to the fragmentation into individual directorates general and different political approaches, and actually seeing the internal market as the grand aim of the European project that we have rather neglected in recent years.
I am very pleased, Commissioners, that both of you are here today and that you will take this impetus for the next five years with you to the Commission.
Mr President, I would like to thank the Commissioners and rapporteurs. I was the shadow on SOLVIT, and that is what I would like to concentrate on, on behalf of my group, the Socialist Group.
SOLVIT is a great concept and I think Commissioner Dalli summed it up by saying it is all about people. It is citizen-centred, and it tries to help those who come up against barriers and problems created by the EU and to solve the problem in 10 weeks. I know that some people would shirk from the idea that 'I am from the government and I am here to help', but SOLVIT is, in essence, a network across 27 Member States which is there to do exactly that: help.
I would like to put on record and pay tribute to all those who work in Member State SOLVIT centres. Just last year, I met with the small-staffed team who run the SOLVIT centre in the United Kingdom. The way the SOLVIT centre works in the UK is a model of best practice because it tries and uses a SOLVIT+ model, going further in helping businesses and individuals who contact them with a problem. The team are integrated into the European Regulatory Division within the Department for Business and Industry. One of my many amendments sought to make sure that centres are suitably staffed across the EU with no exceptions.
Commissioner Barnier, in December, I raised the issue of SOLVIT in the Chamber when you were present and mentioned that in the autumn in committee, we were told that in your own Member State, the person running the SOLVIT centre was an intern. Members of the committee were horrified. Can I ask, as I did in December, whether that situation has changed? If you are not able to provide the House with that information, can I ask you to clarify it? It is important that SOLVIT centres are well staffed.
The internal market is at the centre of what binds us. It is important that our legislation is clearer and easier for Member States to interpret so that the internal market can operate in the smoothest fashion and consumers can reap the benefits of the best price and the highest quality.
In conclusion, why is there not a SOLVIT day in the European Parliament? Why do we not have a poster in all our constituency office windows advertising SOLVIT? What can we do to inform all national politicians and their political offices of the benefits of SOLVIT? I hope we will continue to support SOLVIT and help the people we are here to represent.
(DA) Mr President, I am shadow rapporteur for the report on the scoreboard for the internal market and I will therefore concentrate on that, and in that respect, this is a day of rejoicing. It is a day on which we can all agree that these scoreboards are working extremely well. They are a great success at a fundamental level, and therefore I presume we can only agree that more should be done to promote them. I am also pleased to note that it looks like the Social Democrats have found out that it is not a good idea to vote against it in any event. With regard to the famous test that has been proposed, we in the group of the Alliance of Liberals and Democrats for Europe naturally support this proposal; moreover, we find it a little difficult to comprehend what the slightly defensive argument against this proposal is really about. We can come back to that, however. I will merely note as a general observation that it is excellent that there is broad agreement on the proposals and the report otherwise.
I will concentrate on what I think are a couple of the good things that have been included in the report. Firstly, we have succeeded in focusing on the need for greater powers in the Member States' administrations, not only nationally, but also regionally and locally. I feel that one of the problems with the scoreboards is that some powers are still lacking as regards how we get things to work. It is good, therefore, that this has been included in the report.
Another good thing is the focus on enforcement. The SOLVIT centres have received a lot of praise, and I fully support this. As the last speaker mentioned, we could in fact instigate a SOLVIT Day here in Parliament. I feel that SOLVIT's greatest problem at present is that it is not sufficiently known. There really is a great need to bring SOLVIT into focus much more than is happening at present - which brings me to my last point, which concerns emphasising that this is a communication issue, as is also made clear in the report. We really must ensure that we bang the drum in respect of the press and the rest of the public and ensure that much more focus is put on areas such as SOLVIT and the scoreboards.
In general, I would like to say on behalf of my group that I am really pleased to be able to lend this report our wholehearted support, and naturally I hope that the Commission - and I gather ...
(The President cut off the speaker)
(CS) Mr President, ladies and gentlemen, I would like to begin by saying something that has not been said here in this Chamber, and that is that we should surely thank Commissioner Kuneva. Just like all other Members, I am delighted that the two Commissioners are sitting here today, both Mr Dalli and Mr Barnier, who was a member of our committee prior to his appointment.
I have personally met the staff who are responsible for SOLVIT in the Czech Republic. It must be said that this is certainly a very good opportunity for the internal market, but it is also necessary to mention the differences of approach in various countries. It is clearly important here to have a cross-border element and I hope that both Commissioners will contribute towards opening up the cross-border consumer market and especially towards breaking down barriers in the form of various national exemptions, and that we will thereby achieve full harmonisation of the consumer market.
Personally, I think that opening up the cross-border market will bring greater competition and will ultimately serve as an effective instrument for combating the economic crisis which we face today.
(DE) Mr President, Commissioners, ladies and gentlemen, let us take up the statement made by Commissioner Barnier in his hearing and make the internal market our friend. If we are to take this task seriously, we need to make the internal market a domestic one. If we make the internal market into a domestic market, we will make it into a place where the citizens of the European Union can live. We are Europe. Making it into a place to live, but not into a homeland, is a different matter entirely.
The internal market is not yet complete. It still has a lot of potential for development. The Commission must highlight all obstacles and propose measures for their removal. The euro and the internal market represent our most successful response to the challenges, both internal and external, of globalisation. The strengths of the internal market are the qualifications of European citizens and the small and medium-sized enterprises, which make up 90% of the economy. We therefore need to transpose the Small Business Act in all Member States as quickly as possible. Let us make this Act a hallmark of the internal market. However, 80% of the economy in the European Union is credit-financed and only 20% is financed by the capital market. This is something we need to bear in mind in the re-regulation of the financial market.
The third strength is the competitive export economy. We also have a few tensions to resolve. These include the horizontal approach versus sectoral concerns, the four freedoms versus the different social realities, the skills imbalance, above all, in the areas of taxation, education and research, and the yet to be implemented sustainable social market economy. We need a one-stop shop for business and consumer protection-related information that is relevant to the internal market.
The internal market forum and the joint debate on these three reports on the same day every year will give us the opportunity to ask ourselves all these questions and to make the internal market into a domestic market for all citizens.
(FR) Mr President, Commissioners, ladies and gentlemen, I am delighted to have the opportunity to mention during a priority debate these three reports concerning citizens' everyday lives. I would like, moreover, to congratulate our rapporteurs on their work and, more specifically, to mention the SOLVIT network.
The network has now been in existence for eight years; it has resolved many problems effectively and yet it is completely unknown. How many times have I had to refer people to this network, the existence of which they did not even suspect, even though this tool could strengthen the image of a Europe protective of its citizens' rights.
I must admit - and I am very glad that Mr Barnier is here - that I understand that my country's government does not really promote it. The increased number of cases would consequently be very tricky to manage for the sole trainee who, currently in 2010, is in charge of the SOLVIT network in France, a country which, it is true, has only 60 million inhabitants and which is only the second Member State in the EU from the point of view of the number of cases submitted in 2009.
Indeed, the resolution rate is amazingly good, but the time periods are dreadful, with an average of 15 weeks before cases are dealt with, which is five weeks beyond the maximum allowed.
I would therefore ask the Commission and the Member States to grant real financial and human resources and to conduct major information campaigns, aimed especially at businesses, which submitted no more cases in 2009 than in 2004.
(SV) Mr President, Commissioners, I would like to thank the rapporteurs concerned for their constructive work. Despite its shortcomings, the EU's internal market is a great success and I find it difficult to comprehend Mr Colman's criticism. The aim of the internal market is to give consumers a wide range of high quality goods and services at good prices, while at the same time guaranteeing a good level of consumer protection. I therefore think we should work towards full harmonisation of consumer rights with a high level of protection, so that consumers can genuinely exploit the advantages of the internal market. This is of particular importance with the increases in cross-border trade and e-commerce.
I am convinced that the class action would be an effective way to strengthen Europe's consumers - based not on an American model, but on a European model. In this respect, we must stop hesitating and finally get down to action. I am pleased that Commissioner Dalli is taking this up.
We all know that these days, most jobs are created in the services sector. It is therefore important that the EU has a truly European services sector in which entrepreneurs and consumers can act freely not just nationally, but in the internal market. We need a functioning market in health care services. That will result in better care, more freedom of choice and shorter waiting times. At present, we have an almost unregulated situation and I am relying on Commissioner Dalli to deal with this.
Another area to which we must pay more attention is financial services, where we know problems still exist. We therefore need clear and credible rules, not least in view of the financial turbulence, and Commissioner Barnier is going to rise to this challenge. Balanced, reasonable and correct rules are good for consumers.
(PL) It is good that Parliament has drawn up a report on SOLVIT containing suggestions for the European Commission and the Member States.
As shadow rapporteur for the report for the European Conservatives and Reformists, I stressed, while the report was still at the committee stage, the significance of promoting SOLVIT among EU residents, especially the possibility for citizens and, in particular, businesses, to assert their rights. We probably all agree that it is essential to run an information campaign promoting the SOLVIT network as an alternative dispute resolution mechanism. This is so that information about the existence of SOLVIT will reach interested parties. The Internet is crucial here, so it would be good if the Commission listened to the suggestions of Parliament and initiated the creation of a common Internet address with the domain name solvit.eu for all national SOLVIT centres, and Member States which, up till now, have not done so, set up Internet pages with national domains linked to the European SOLVIT portal.
Of course, promotion is not everything. It is also important to increase the efficiency of national SOLVIT centres by providing competent civil servants and by subsidising SOLVIT at European level.
(PL) I warmly congratulate all the rapporteurs, because the reports for which they are responsible have two very important features. Firstly, they do, in fact, very consistently defend the internal market, pointing to shortcomings in its visibility, but, at the same time, very consistently defending it. The second great quality of these reports is that they are generally accepted. I mean that we are dealing with a situation in which the entire European Parliament, including those fellow Members who are very sceptical of the free market, in general defend the internal market and its values - this is a great quality of these reports.
I would like to draw attention to several specific matters. As for SOLVIT, we are dealing with the paradoxical situation, as Mr Kurski has said, in which the instrument which is supposed to even out those differences itself functions in different countries with different levels of efficiency. In my opinion, this requires some kind of coordination, because it must be a consistent system which not only functions well, but functions everywhere in the same way. Something which is very important in Mrs Thun's report is the means which the Commission should find so that a model can ultimately be developed to ensure that none of the legislation we create will be incompatible with the free internal market. This would appear to be a crucial matter in the report. If we managed to build such a mechanism, we would also not need to worry about the future of the new market.
(DE) Mr President, Commissioners, ladies and gentlemen, this joint debate this morning and the high quality of all three reports indicates the high priority given to internal market and consumer policy in Europe. I would like to thank all three rapporteurs and the many shadow rapporteurs and fellow Members who have produced this joint work.
I would like to focus on two crucial points. The first is that we, that is, the Commission and those of us in this House, are assuming that everything runs relatively harmoniously in the internal market and that we have enlightened consumers and fair suppliers. That is often the case, but not always. There are irresponsible suppliers who only see their short-term profits and therefore, we need stronger market surveillance and supervision. However, there are also uninformed consumers. We need better information. It is not enough for the package leaflet to be readable. We need continuous information.
Someone has just said that we need confidence. However, confidence comes from knowledge. I have heard that in Germany, only one in two 14 to 15 year olds understands the meaning of inflation. I do not even want to ask what the results of the questionnaire were when it came to the word 'deflation'. We need schools to be better networked along with information on the conflict between the interests of suppliers and consumers. That is mentioned in the reports by my fellow Members ...
(The President cut off the speaker)
(RO) It is a fundamental right within the single market for European citizens, when they wish to purchase a product or service, no matter which Member State they are in, to be offered the same prices or fees, and when there are discrepancies, to be able to receive an explanation for this.
I think that we need to focus more on the problems in the banking and financial services sector as there are currently large differences in the single market with regard to the fees paid for these services. If you are in Romania, for example, and you wish to use a banking service offered by banks - the same banks which also operate in Romania, France, Italy and Austria - you will pay more fees in Romania and at much higher rates. Such a situation is wrong and I believe that citizens, not only in Romania but in other Member States too, are entitled to hope that European institutions will play a more active role in clarifying these discrepancies. I want to reiterate that I am talking about fees and not about bank interest.
Thank you.
Mr President, I just wish, in particular, to congratulate all my colleagues on the Committee on the Internal Market and Consumer Protection who worked on the future of the Internal Market Scoreboard. It is an issue that is close to my heart as it provides an excellent communication tool for how Member States treat EU directives.
It is also close to my heart because I am constantly hearing about overzealous EU regulation, particularly in my home country, Ireland, and this needs to be digested. Well, a quick glance at the scoreboard will show you that Ireland has misapplied EU directives on no less than 67 occasions and is in danger of missing out on the 1% transposition deficit target as agreed.
This raises the question: who is at fault for this supposedly overzealous regulation? If a Member State is not transposing EU legislation correctly, or is adding more regulation onto directives, then is it the fault of the EU or the Member State? I think possibly and probably the latter.
Perhaps an idea for the scoreboard in future might be to directly address the matter of overregulation, or 'gold plating', as it is known. I think this would be a positive outcome.
Mr President, firstly, I would like to compliment the person who came up with the title 'SOLVIT': it is simple, it is clear and, as they say, 'it does exactly what it says on the tin'.
Since SOLVIT was established in 2002, its workload has been growing exponentially year on year, so much so that in 2008, there was an increase of 22% of cases coming before it, leading to 1 000 cases, and with an 88% resolution saving EUR 32.6 million. That is an impressive statistic. However, the downside is that the days taken to solve the problems rose, on average, from 53 to 69 days. That brings us to the solutions that are required.
Obviously, there is a shortage of staff. That must be dealt with. They must have proper resources. There is a need for continuous training in line with the EU 2020 strategy on lifelong training, and an exchange of best practice, and it is important to meet regularly. I would also suggest that, since many of the problems are local, there could be a local aspect to this to deal with inquiries at an early stage.
Consumers also need to have greater awareness. I think an online address would create that and create more confidence. I think it is important, as a previous speaker said, that what is happening in individual states in the transposition of EU regulations is looked at very closely.
Finally, a previous speaker said that this was an 'EU solution desperately looking for a problem'; I would say that it is an EU problem successfully finding a solution.
(EL) Mr President, congratulations and thanks to the rapporteurs and shadow rapporteurs of the three reports. The fact that there is agreement makes me optimistic about the future of the internal market.
I should like to highlight two points: the first point has to do with paragraph 10 of the Thun report. I consider it fundamental and I think that the best thing that could happen would be if we could clarify that workers' rights, social rights and environmental protection are not obstacles to progress in the internal market.
The second point concerns SOLVIT. It is an extraordinary mechanism but it still requires a great deal of help. To tell you the truth, I was thinking about putting pressure on my government in Greece to do something about this, because we only have two employees. However, when I heard that France only has one trainee, I thought I would wait first for Mr Barnier to put pressure on his government.
(FR) Mr President, Commissioners, ladies and gentlemen, the new online problem-solving network concerning cases of misapplication of internal market law, known as SOLVIT, is a very successful system insofar as it provides redress, without formal procedures, within approximately 10 weeks.
Created in 2002, this network saw its workload increase by 22% in 2008. Even though the resolution rate remains quite high at 83%, the number of cases resolved is decreasing. It would seem to be time, eight years after it was created, to think about strengthening this institution by giving it the means to function effectively.
These new measures would make it possible to help European citizens and businesses to assert their rights, especially with regard to the recognition of qualifications and of their social and residence entitlements.
I therefore support the idea that not only should there be more SOLVIT staff in the Member States, but also that support and training measures should be put in place so that staff can function as efficiently as possible.
It seems essential to me that governments and we ourselves, as elected representatives for our respective constituencies, should promote the SOLVIT network, which enabled cost savings of EUR 32.6 million in 2008. Furthermore, promoting this new tool would limit excessive recourse to the judicial system. I therefore call on the Member States to transpose all the European directives and make citizens and businesses aware of their rights within the internal market through national forms of media and information campaigns.
To conclude, on behalf of my political group within the Committee on Petitions, I hope that cooperation between SOLVIT and our parliamentary committee will be strengthened so as to facilitate the work of these two bodies.
(PL) Mr President, I would like to congratulate the rapporteurs on their very good reports. Recently, we have been saying a lot about the need to revive the internal market. The Commissioner also spoke about it during the hearing before the Committee on the Internal Market and Consumer Protection. This will also be the case with Professor Monti's report, for which we are waiting. In my opinion, not enough of the internal market itself is to be found in the European Union's 2020 strategy. The internal market is something which we need. However, we do not need an internal market in name only, but an internal market which is really operational. It cannot be said that we have this at present. There are too many barriers to the free flow of the four freedoms, and they limit the market's potential, while the protectionist policies of Member States are inconsistent with the principles of the internal market. On the one hand, we need proper implementation of the law by Member States and we need support instruments which function well, such as SOLVIT, but we also need deeper (...).
(The President cut off the speaker)
(FR) Mr President, I can only endorse the conclusions in the report by our fellow Member, Mrs Hedh, especially with regard to the need for an active consumer policy aimed specifically at protecting vulnerable consumers and those on low incomes.
I would also like to focus on a few other essential points of this policy. Admittedly, the Internal Market Scoreboard is an important statistical tool, but it is completely inadequate since it concentrates exclusively on the functioning of the consumer sector, but without attempting to resolve the problems of EU consumers within this market.
The Internal Market Scoreboard should not merely look at market demand and consumers as passive recipients at the end of the chain. It is becoming increasingly clear that consumers must, from now on, play a responsible, active role by engaging in sustainable, ethical, socially responsible and ecological consumption. The scoreboard should therefore be revised and indicators incorporated into it concerning the social and environmental aspects of these choices, which are becoming more and more important.
Finally, the laws concerning energy consumption, transport, the environment, digital technology and so on need to be included in the review of the acquis.
(The President cut off the speaker)
(DE) Mr President, I would like to talk about proposals relating to consumer protection and would, of course, like to start by mentioning the positive aspects: the means of informing and empowering consumers by providing more information at all levels, from municipal, local and regional spheres right up to EU cross-border dealings, the promotion of the consumer - like we do in Austria through anti-trust law - and, of course, tougher penalties for careless banks that grant ill-considered credit. A standardised credit form is also an extremely positive move.
However, I would also like to touch on some problematic issues, namely serious prejudice in the law relating to guarantees and improper contractual clauses, which are punished more severely in places like Austria. I would like to propose that the favourability principle be applied so that, where national rules provide better protection for consumers, these rules should be used accordingly.
Mr President, consumer protection: we are all in favour of it. The difficulty is that some Member States pay lip service to the SOLVIT mechanism, as other speakers have addressed. That needs to be looked at so that there is proper staffing.
But can I tell you about some practical examples of consumer problems that come to my office. Just this morning, I had one relating to property transactions across the European Union. I know the EU does not have competence in this area, but could I ask Member States, where there are problems, to deal with citizens as they would with their own, and I do think there is an issue here that we need to take action on.
The second one relates to business directories. European City Guides has caused us enormous headaches in Parliament and they continue to operate because they receive some level of protection within the Member State where they are based. This needs to be addressed because the attitude of citizens to the internal market is affected by their experience in these areas, even if there is not competence for the EU in them.
(DA) Mr President, thank you for a good debate here today. I am pleased that Mr Barnier and Mr Dalli have given such support to the need for the consideration of consumers in the internal market. However, I would like to draw attention to one particular paragraph in Mrs Hedh's report - namely paragraph 40, in which we propose the establishment of a European Consumer Agency. I can well imagine that it is something you would like to work towards. Such an agency could help to compile data, to prepare studies on consumer behaviour and, of course, it could also act as a watchdog in respect of the Commission's work and in respect of Parliament's work on consumer issues. I would therefore like to hear your view on the idea, whether it is something you would like to work towards - as far as I am concerned, we could easily locate such an agency in either Malta or France if that would help the process.
Mr President, Mrs Schaldemose has just highlighted the quality of this debate, particularly on the specific point of the consumer agency which, unless I am mistaken, already exists in Canada, and Mr Dalli will tell us how things stand today. I agree with this assessment of the quality of the debate and the quality of all the constructive, critical speeches and proposals that have been made on the implementation and evaluation, on the monitoring of these 1 500 - I repeat, for all those listening to us - 1 500 directives or texts which regulate this large European market. I might add that I am not sure whether I prefer to talk about the large European market rather than the single market, since it would be clearer for citizens and consumers.
Under the supervision of the Chair, Mr Harbour, who heard me say this in the Committee on the Internal Market and Consumer Protection, and in response to Mr Triantaphyllides's speech, I would like to remind you of the principle behind the action I will be taking within the Commission over the next five years.
Ladies and gentlemen, my aim, day after day, law after law, is to ensure that the European market once again serves the men and women who live on our continent. I have a second aim, and that is to ensure that the markets - since I am also responsible for regulation and supervision - to ensure that the financial markets, about which much has been said over the last few months, once again serve the real economy, that they serve men and women.
I want citizens, consumers and small businesses to take ownership of this market again. This is what will guide the action that I shall have the honour of directing in the College. It is a matter of trust, to adopt the word used just now by Mr Rochefort and Mrs Rühle, of mutual trust. This is why I thank Mrs Thun Und Hohenstein once more for her high quality report on the scoreboard published by the European Commission.
There are many ideas, in this report and in all I have heard, that are worth adopting or examining. Mr Bielan has supported the idea of indicators on the application of the rules included in Mrs Thun Und Hohenstein's report. Mrs Gebhardt has also mentioned the economic and social assessment of the directives and the impact studies. Perhaps at this stage, I might respond to the constructive criticism of Mr Harbour concerning the 2020 strategy. Furthermore, I also heard Mrs Handzlik say that we were not talking enough about the internal market.
Frankly, when you actually read the 2020 strategy that the Commission published last week, the internal market is at the heart of this approach and it is everywhere: intelligent growth with patents and other tools; green growth with proper use of procurement contracts; and inclusive, equitable and fair growth. The internal market is everywhere - it must be everywhere - but, Mr Harbour, the 2020 text is not designed to talk about everything. For example, it does not talk about foreign policy and defence policy, nor does it aim to relieve the Commission of its task, which is to properly enforce, supervise and monitor the correct implementation of all the texts. Please believe that I do not feel relieved of the need to check and take action, sometimes even through infringement proceedings, to ensure the proper application of the internal market. However, I will always, I repeat, prioritise agreement, trust and explanation over constraint.
There are other good ideas in Mrs Thun Und Hohenstein's report: the partnership with Member States and the creation of this internal market forum, which I support. Incidentally, perhaps we could pull together other initiatives today concerning some of the same matters we are covering with Mr Dalli, such as the implementation or highlighting and promotion of the SOLVIT network, and get things done at the same time.
I have talked about attaching as much importance to the monitoring effect as to the announcement effect. This is my way of doing politics and, from that point of view, I believe that the scoreboard, the evaluation, must enable us not only to make a quantitative evaluation - how many directives are transposed - but also a qualitative one.
I believe Mr Hoang Ngoc mentioned, and very clearly too, the quality of the implementation of the laws, the quality of transposition and, as you said, the quality of the laws themselves, which, for a legislator or a commissioner, is a good exercise in clarity. At any rate, all these ideas are worthwhile, as Mr Schwab and Mrs Roithová stated just now.
With regard to SOLVIT, to end with a few brief comments, I support the idea - the good idea - that someone mentioned of creating a SOLVIT.EU website. It will disseminate information or refer the user to national sites. We will work very quickly on this SOLVIT.EU site with my departments in conjunction with another project relating to the Your Europe site. As Mr Kelly and you said, though, the word SOLVIT is at least a clear and simple one, and I agree with this positive assessment.
SOLVIT is working well, but it could work better. There are too many citizens and businesses that are still unaware of their rights and the ways in which they can assert them, and I uphold Mrs Werthmann's remark calling for greater transparency. I believe, too, that a number of you, Mrs Vergnaud, Mr Rossi, Mrs Stihler, Mrs Rapti, have referred to the inadequacy of the resources made available to SOLVIT, not only in France, by the way, even though I clearly heard what you said. This is not a French minister addressing you, even though I am a former French minister, and please believe that I will look very closely at what happens in that country - of which I am still a citizen - so that it functions properly, just as I shall do in all the other countries.
Indeed, we require the appropriate, necessary resources, and I will check that during each of my in-situ visits. Once again, these tools are necessary in order to check properly how the internal market is functioning; this market, I say in turn, is not complete. We must relaunch it and develop it further - several people have mentioned this, Mr Stolojan, Mrs Gebhardt, Mr Karas, Mr Kožušník - from the cross-border perspective or even within each country. We must remove the barriers, and that is why, Mr Harbour, it is important to determine where the missing links are, which is something that is perhaps not emphasised enough, but which is nevertheless laid down in the 2020 strategy. I will endeavour to do this with my 12 or 15 colleagues in the College who are responsible, one way or another, for applying the directives on the internal market.
Mr President, I will conclude by mentioning three specific points. Yes to close cooperation - it was Mr Busuttil who raised this matter - between SOLVIT, the Ombudsman and the work of the Committee on Petitions. This is the approach that I shall be taking.
I thank Mrs Rühle and the other members of the Committee on Budgets for their willingness to defend SOLVIT's budget. I support Mrs Gruny's idea of organising consultations and seminars. We already have one or two of these a year - but I will check that this is enough - between all agents in the Member States, sometimes even in the regions, who are in charge of the SOLVIT project.
Finally, with regard to the matter criticised by several members of the Group of the Progressive Alliance of Socialists and Democrats in the European Parliament, namely the internal market test, without dramatising this matter, I would remind you, ladies and gentlemen, that any legislative proposal must respect the treaty. This is what the rapporteur means; in other words, it must undergo a test of compatibility with the principles of the internal market. That is one thing, and I am also going to keep an eye on a number of social, environmental and economic criteria, since I am committed to all laws being evaluated in advance.
These are the obligations required upstream and downstream of any legislation if we are to try to construct the finest body of legislation to serve the citizens, consumers and businesses working and living on European territory.
Member of the Commission. - Mr President, like my colleague, Michel Barnier, I find it very heartening to be part of such a lively debate and to hear such expert views relating to consumer issues. This augurs well for our working together in a true spirit of partnership and achieving our objective to put consumers first.
If I may, I will repeat one point I made in my initial address. In addition to the economic arguments for a strong, effective and properly enforced consumer policy, we should keep our sights firmly on the central role this can play in reconnecting Europe with its citizens - perhaps the biggest prize of all. I know that one of my main tasks is to coordinate this effort in the Commission, and your vigilance will be most welcome and comforting.
The consumer scoreboard is a tool which enables us to detect failures in the market and allows us to move to a further study on how to address such failures. I believe that it is a crucial mechanism that serves a very real purpose, and we can usefully benefit from its further development and strengthening.
The scoreboard will be our eyes and ears alerting us to problem hotspots. A better reflection of the consumer angle across EU policies and our joint commitment to effective enforcement will result in a stronger EU consumer, and the economic benefits that will follow.
Following a public consultation last year, the Commission is evaluating the comments about collective redress and intends to find a solution that meets European consumers' needs without importing US practices. Alternative dispute resolution is going to be our key mover in this regard.
My friend, Michel Barnier, has already explained the central position that the internal market has in the EU 2020 strategy. If you look closely at the text, there is a clear understanding also that consumers must remain at the heart of the single market. Consumers are positioned as drivers of the single market and we intend to continue to consolidate the centrality of consumers.
I see the issue of consumer education as a key issue for consumer empowerment. We are indeed looking at how our Dolcetta Programme can be further enhanced to cover new areas.
On the last point raised about a European consumer agency, it must be emphasised that enforcement is the exclusive obligation of the Member States and they need to provide adequate resources for its proper functioning. However, the treaty does provide a legal basis for the Union to support and complement their efforts. It has to be carefully evaluated in what areas the EU can complement national public enforcement and what is the right institutional structure for that. The Commission will carefully evaluate the different options.
I very much look forward to making serious and sustained progress with you over the time I am responsible for this sector.
Above all, I would like to thank everyone for this fascinating debate, for the lively reactions and the serious reflections. The presence and statements of both Commissioners and the presence of numerous Commission staff show that this new Parliament and this new Commission are going to work together closely and well on the matter of further development of the common market.
The common market is one of the greatest achievements of the European Union, and I would like to express my thanks for the positive reactions to the proposals which I have included in my report. To fellow Members who are socialists and are worried about paragraph 10 - the 'internal market test' - I would like to remind you that, firstly, this is nothing new. This proposal was adopted by the Committee on the Internal Market and Consumer Protection as long ago as 2003 and is part of the internal market strategy. We should not be afraid of it. The test does not threaten any of the European Union's social achievements. After all, a moment ago, we heard here from the Commissioner that the European Commission evaluates new directives from the social, economic and ecological point of view, and so there is no need to panic. What we are all concerned about is that the common market should develop further, and we are also concerned to ensure that protectionism does not creep into the European Commission.
European integration will develop only when the citizens are aware and active, and public institutions are competent, effective and citizen-friendly. In this report, I have proposed a number of solutions so that you - fellow Members - can engage your electorate effectively and well in the process of European integration and, in this case, by actually strengthening the common market, increase their share in the common market, that great success of the European Union. We must continue to develop instruments which will help in development of the common market. The simultaneous publication of the four reports is a very important element, as is better coordination and better transposition of legislation. We should not react negatively to the word 'market'. In the part of the world which I come from, we could not use this market for many decades, and we know what that led to.
Finally, we are reminding the citizens that at the heart of the common market are the four freedoms, and this is stressed in my report. It is extremely important not to limit the freedoms of this market, to help the citizens make increasing and fuller use of these freedoms and to develop them, and not to spoil anything we have achieved so far.
Mr President, I have listened with interest to all the intelligent and interesting contributions to this debate. I am also very pleased that both the Commissioners responsible are promising to work together to develop and improve the EU's consumer policy. I would like to add a few points of my own.
The consumer organisations have an extremely important role to play in drawing the authorities' attention to the everyday problems faced by consumers. Consequently, the instruments that are available to the consumer organisations should be improved to make it easier for them to act effectively at EU level and at national level.
In addition, we must call upon the Member States to consult the consumer organisations as much as possible at all stages of the decision-making process where consumer policy is concerned. I am also pleased that Commissioner Dalli brought up the matter of the importance of Member States ensuring that there is adequate financing and personnel available to develop the scoreboard further.
Finally, the scoreboard should not just be used to bring about better consumer policy, but rather must influence all policy areas that are of significance for consumers and ensure that consumer issues are integrated into all EU policy to a greater extent. Furthermore, the scoreboard should stimulate a more general discussion of consumer policy issues, both at EU level and at national level. I would really look forward to having another debate on the internal market and consumer protection in this Chamber in a year's time.
I wish to thank Commissioner Barnier and the fellow Members who provided positive feedback, not only on my first report, but on the SOLVIT network itself as well. I believe that SOLVIT offers consumers a practical solution. This is why I think that it must be improved and promoted by us and Member States so that as many European citizens as possible learn about SOLVIT's existence and can defend their rights by calling upon SOLVIT for assistance.
I think that the outcome which we have reached, both in the Committee on the Internal Market and Consumer Protection and the Committee on Petitions, is satisfactory. SOLVIT is a network which is already operating well. However, we need solutions for a number of problems which are being encountered by both those using SOLVIT's services and its staff. The report contains some of these solutions, while others have been raised for discussion in this debate.
Apart from the fact that the number of staff employed in some SOLVIT centres needs to be increased to ensure SOLVIT's effectiveness, staff must also be suitably qualified and receive training on internal market regulations. Another factor which is just as important is for SOLVIT staff to be able to receive legal assistance, both from officials working in public administrations and from the European Commission, given the degree of complexity of the cases which are being reported to SOLVIT. The European Commission is sometimes late in responding to requests for legal assistance from SOLVIT staff, which leads to certain delays in the whole process of resolving cases.
I wish to thank Commissioner Barnier for making the commitment to the European Parliament that he will make available the website http://www.solvit.eu" as quickly as possible.
I firmly believe, fellow Members, that this report marks an important step towards improving SOLVIT's operation. This is why I am asking all groups to vote for this report.
Thank you.
The joint debate is closed.
The vote will take place shortly.
Written statements (Rule 149)
in writing. - It is unbelievable that, in two essential areas such as health and consumer protection, in Malta and Gozo, the official structures are completely passive in spite of blatant transgressions.
In the Maltese Islands, medicines are much more expensive than in another EU country, namely Belgium. I will give the following examples:
Galvus 50 mg (diabetic pills)
Price in Malta for a box of 28: EUR 27.84
Price in Brussels for a box of 180: EUR 135.13
For 180 pills, the price in Malta is EUR 178.97 as compared to EUR 135.13 in Brussels.
Tegretol 200 mg
Price in Malta for a box of 50: EUR 17.00
Price in Brussels for a box of 50: EUR 7.08
Zocor 20 mg
Price in Malta for a box of 28: EUR 34.94
Price in Brussels for a box of 84: EUR 21.71
For 84 pills, the price in Malta is EUR 104.82 as compared to EUR 21.71 in Brussels.
These are only a few examples of a situation which is contributing to the hardship being suffered by the majority of Maltese families. The EU prides itself on health and consumer protection but in the Maltese Islands, the price of medications has spiralled for no justifiable reason.
The efficient functioning of the internal market is a precondition for an adequate guarantee of the rights bestowed by a treaty in respect of the free movement of persons, services, goods and capital within the Community. In a time of crisis, it may also assist in creating a stable and prosperous economic environment. However, the internal market cannot fulfil its function without the proper implementation, application and enforcement of legislation. The Member States have an obligation to implement laws on time, if they have committed to do this under an agreement. An implementation deficit of 1% may seem small, but if we include the number of overdue or non-implemented directives, it has a significant effect on the functioning of the internal market. Doubts repeatedly arise in the case of certain Member States. I support the provision of more detailed information on the Commission website concerning directives that have not yet been implemented. This information should contribute to greater awareness among the broader public and constitutional bodies in the Member States. I welcome the challenge to Member States to adopt essential measures, including the allocation of resources to secure the functioning of cross-border networks of electronic information systems for the timely exchange of information, especially for hazardous non-food products (RAPEX) and food and fodder (RASFF), or the network for cooperation in the area of consumer protection (CPC). These systems still do not function properly and cannot be relied on in all Member States. It is also necessary to pay attention to the correct application of directives. This can be achieved through effective cooperation between bodies at national, regional and local levels.
in writing. - Serious consideration has to be taken as regards existing Union-wide redress mechanisms such as SOLVIT. This alternative avenue for redress is underused due to a lack of knowledge of its existence on the part of citizens, consumers and businesses, as well as because of the inadequate resources in place at national level. SOLVIT centres that are currently present in each Member State (as well as in Norway, Iceland and Liechtenstein) are understaffed and underfunded - training for staff and funding to improve the administrative capacity of the centres must be stepped up. I call upon the Commission to complete the Single Market Assistance Services (SMAS) project as a matter of priority. I propose that the Commission consider including in the Consumer Markets Scoreboard a detailed account of the progress, achievements and shortcomings of SOLVIT. Furthermore, in an attempt to raise awareness, Member States must promote SOLVIT as an expedient and accessible alternative dispute resolution mechanism, in the form of a nation-wide information campaign. Finally, there needs to be marked improvement on the part of the Commission and the Member States to raise awareness of the opportunities that the Single Market offers for citizens, consumers and businesses.
A society which freely makes use of the possibilities offered by the single market is the foundation for the success of the process of European integration. We will not build a truly unified European Union if people are not convinced that the whole of Europe is their home. This end can, principally, be served by SOLVIT. It is safe to say that the establishment of the SOLVIT system in 2002 was one of those events in the history of Europe as a united continent which appear inconspicuous, but which, with the passing of time, have brought unexpected results. The idea of the system refers directly to the sources of European integration or, in other words, to the fact that it is primarily to serve the citizens of the Union, and not particular Member States or governments.
Can there be anything better than giving ordinary people a simple instrument enabling them to solve problems which restrict their freedom of activity in the single market? However, the experience of nearly a decade has shown that there are numerous barriers which prevent people from making full use of the system's possibilities. We should, therefore, agree with the proposals of the report drawn up by the Committee on the Internal Market and Consumer Protection. Above all, we should concentrate on promoting SOLVIT in the Member States, among the citizens, because they know very little about it. Giving greater financial and staffing resources and additional training, or appointing a SOLVIT liaison officer, will be pointless if people do not know they have such an instrument at their disposal. In my opinion therefore, all the measures we take should start with this, although we should not give up the other ideas.
Mr President, ladies and gentlemen, the smooth operation of the internal market must remain a priority for the European Parliament, with services like SOLVIT being essential to ensuring this is the case. The report highlights this point and focuses attention on the problems this service is facing. Although we are all aware that aspects such as communication and raising the SOLVIT service's media profile are of paramount importance, we can still see that these remain some of the recurring problems which the service has been facing right from its early years. Member States and the European Commission must ensure that European citizens, the business sector and, in particular, small and medium-sized enterprises which need support to be able to make full use of the facilities offered by the internal market, have access to resources which can provide information and a rapid solution. Furthermore, the SOLVIT centres require additional resources. I am referring here to qualified staff and, by extension, ongoing training courses for them. Member States must realise how important these centres are and how instrumental they are in ensuring the correct implementation of the internal market's regulations. I believe that the benefits which this service can offer both citizens and the business sector are far from being fully utilised.
Consumer protection in the European Union must be designed in such a way that citizens can take advantage, within the internal market, of a wide choice of high-quality products and services, while at the same time having confidence that their rights as consumers are protected and that they can exercise them effectively if the need arises. It goes without saying that, to do this, it is also necessary for consumers to be duly aware of their rights and obligations under the applicable law. The initiatives mentioned in the report for providing clarification and information to EU citizens are therefore important and must be implemented quickly. The increasing complexity of the services sector, in particular, presents a huge problem, making it increasingly difficult for consumers to make an informed choice when purchasing goods or services. The knowledge, as well as the needs, of consumers, which have also been brought up by the consumer barometer, must be taken into account by the EU institutions in their policies and lawmaking. We should aim for greater harmonisation of consumer protection regulations - and by that I mean an adjustment upwards - on account of the increasing cross-border use of services. However, in all our attempts to improve the internal market, we must not forget the numerous imports from third countries. In this regard, we need greater cooperation between the customs authorities and consumer protection authorities in the Member States in order to protect consumers from unsafe imports.
Over the years, the scope of EU consumer protection policy has changed to reflect changes in people's needs and expectations. With nearly 500 million consumers, the EU internal market has a significant role in the achievement of the objectives in the Lisbon action plan (economic growth, employment and increasing competitiveness), as consumer spending brings wealth to the EU. Above all, owing to the rapid development of e-commerce, the cross-border dimension of consumer markets in the EU has grown significantly, making it even more important to have high-level consumer protection. Unfortunately, however, today's EU consumer protection regulations have not been implemented and enforced to the same extent in all Member States. In my opinion, stronger supervision of the market and the mechanisms of enforcement, and their effective and comprehensive implementation, are essential for increasing consumer confidence. On this basis, I support the rapporteur's suggestions that the European Commission should observe closely the adoption and implementation of EU consumer rights in the Member States and help them with this in every way. I think that the European Union should consider the idea of creating a European consumer protection office which could function as a coordinating central office dealing specifically with the resolution of cross-border incidents, in order to support and complement the relevant consumer protection offices in the Member States in implementing and enforcing EU consumer protection regulations. I think that the EU consumer protection regulations will not be of much benefit if they are not properly adopted, implemented and enforced at a national level.